DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 09/13/2018. It is noted however, that applicant has not filed a certified copy of the GB1814925.2 application as required by 37 CFR 1.55.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “72”, which is mentioned in the description (i.e. pages 11 and 15). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “bolt” in claim 20 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The disclosure is objected to because of the following informalities that requires appropriate corrections:
In page 11, line 10-11, the phrase “second and third second member limbs 62, 63” should read “second and third second member limbs 61, 62”.

Claim Objections

Claims 1, 12, 16, and 20 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 2, the limitation “a FEAD pulley” should read “the FEAD pulley”.
In claim 12, line 3-4, the limitation “a second spoke, different than the first spoke” should read “a second spoke that is different than the first spoke”.
In claim 16, line 3, the limitation “the second member limbs” should read “the plurality of second member limbs”.
In claim 20, line 3-4, the limitation “a plurality of spokes a FEAD pulley” should read “a plurality of spokes of the FEAD pulley”.
In claim 20, line 11-12, the limitation “wherein into a bolt of the first member protrudes though an opening of a second member” should read “wherein a bolt of the first member protrudes though an opening of the second member”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the body” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claims 2-12 depends from claim 1. Thus, claims 2-12 are also indefinite for the reasons set forth above.

Claim 1 recites the limitation “the second member limb” in line 6. There is insufficient antecedent basis for this limitation in the claim.

Claim 4 limitation “a first member body” (in line 1) renders the claim vague and indefinite; specifically because, it is unclear if the “first member body” in claim 4 is referring to 

Claims 5-8 depends from claim 4. Thus, claims 5-8 are also indefinite for the reasons set forth above.

Claim 11 limitation “the first member limb is rotatable between the at least two spokes within the pulley opening” (in lines 3-4) renders the claim vague and indefinite, because said limitation contradicts the limitation “the second member blocks rotation of the first member within the pulley opening” in lines 4-5 of parent claim 1. In other words, it unclear how the first member limb of the first member is able rotate within the pulley opening if the rotation of the first member within said pulley opening is already blocked/ prevented by the second member. Clarification by the applicant is required.

Claim 12 depends from claim 11. Thus, claim 12 is also indefinite for the reasons set forth above.

Claim 15 limitation “the plurality of first member limbs is rotatable within the plurality of pulley openings” (in lines 2-3) renders the claim vague and indefinite, because said limitation contradicts the limitation “the second member engages with the first member and the pulley to block rotation of the first member within a plurality of pulley openings of the pulley” in lines 4-6 of parent claim 13. In other words, it unclear how the first member limb of the first member is able rotate within the pulley opening if the rotation of the first member within said pulley 

Claims 16-19 depends from claim 15. Thus, claims 16-19 are also indefinite for the reasons set forth above.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (U.S. PGPUB 2018/0023658A1 hereinafter referred to as “Shah”).


In regards to claim 1, Shah teach (Figures 1-7) an insert (damper cover 200) for a front end accessory drive/ FEAD pulley (damper 210 with the timing ring 216) comprising: a first member (frame 214 of the damper cover 200) insertable into a pulley opening (elongate slots 308) of the FEAD pulley (damper 210); the first member (frame 214) being rotatable within the pulley opening (elongate slots 308) (paragraphs 0042-0043 disclose, the slot length 337 of each elongate slots 308 being substantially larger than the arc length 414 of each frame extensions 306, which are configured to be inserted into the corresponding elongate slots 308; therefore, it is clear that the frame 214 would have a slight rotation relative to the damper 210 due to the movement of the frame extensions 306 within the elongate slots 308 in a circumferential direction); the first member (frame 214) including a cavity (inner cavity of each frame extensions 306 that are configured to receive the inset extensions 326 of the inset 212) for receipt of a 

In regards to claims 2-6, Shah teach all intervening claim limitations as shown above. Shah further teach (Figures 1-7), the second member (inset 212) comprising a second member limb (inset extensions 326) insertable within the cavity (inner cavity of each frame extensions 306 that are configured to receive the inset extensions 326 of the inset 212) and configured to block rotation of the first member (frame 214) relative to the FEAD pulley (damper 210 with the timing ring 216) (see the detailed explanation in the claim 1 rejection statement above); a combination of the second member limb (inset extensions 326) and the first member limb (frame extensions 306) filling an area of the pulley opening (elongate slots 308) (since the arc length 406 of each inset extensions 326 is approximately the same as the slot length 337 of each 

In regards to claim 11, Shah teach all intervening claim limitations as shown above. Shah further teach (Figures 1-7), the FEAD pulley (damper 210 with the timing ring 216) comprising an inner hub (sidewall 329), an outer hub (sidewall of the damper 210 that is in contact with the inner circumferential surface of the damping layer 340, as illustrated in figure 7), and at least two spokes (three radial spokes defined by the planar slot surfaces 331) joining the inner hub (sidewall 329) to the outer hub (sidewall of the damper 210 that is in contact with the inner circumferential surface of the damping layer 340); the pulley opening (elongated slots 308) arranged between the at least two spokes (three radial spokes defined by the planar slot surfaces 331); and the first member limb (frame extensions 306) being rotatable between the at least two spokes (three radial spokes defied by the planar slot surfaces 331) within the pulley opening (elongated slots 308) (paragraphs 0042-0043 disclose, the slot length 337 of each elongate slots 

In regards to claim 13, Shah teach (Figures 1-7) a system (damper cover 200 and damper 210 with the timing ring 216) comprising: a vibration cover assembly (damper cover 200) that has a first member (frame 214) and a second member (inset 212); the first member (frame 214) configured to physically couple to a plurality of spokes (three radial spokes defined by the planar slot surfaces 331) of a pulley (damper 210) to block separation of the first member (frame 214) from the pulley (damper 210) (paragraph 0031 disclose that the sidewalls 311 of each elongate slots 308 are formed by the planar slot surfaces 331, while paragraph 0056 disclose that the 

In regards to claim 14, Shah teach all intervening claim limitations as shown above. Shah further teach (Figures 1-7), the first member (frame 214) comprising a plurality of first member limbs (frame extensions 306) extending from a first member body (base 345); the plurality of first member limbs (frame extensions 306) extending in a direction perpendicular to the first member body (base 345); and a plurality of protrusions (seventh tab surfaces 710 forming the indentations 309 of the frame extensions 306) extending from each of the plurality of first 

In regards to claims 15-17, Shah teach all intervening claim limitations as shown above. Shah further teach (Figures 1-7), each first member limb of the plurality of first member limbs (one of the frame extensions 306) extending through a single pulley opening of the plurality of pulley openings (one of the elongated slots 308); the plurality of first member limbs (frame extensions 306) being rotatable within the plurality of pulley openings (elongated slots 308) (paragraphs 0042-0043 disclose, the slot length 337 of each elongate slots 308 being substantially larger than the arc length 414 of each frame extensions 306, which are configured to be inserted into the corresponding elongate slots 308; therefore, it is clear that the frame extensions 306 will move within the elongate slots 308 in a circumferential direction); the lips of the plurality of protrusions (seventh tab surfaces 710 forming the indentations 309 of the frame extensions 306) overlapping with the plurality of spokes (three radial spokes defined by the planar slot surfaces 331) to retain the first member (frame 214) in the pulley (damper 210) when the plurality of first member limbs (frame extensions 306) are in the lock position (when the indentations 309 on the frame extensions 306 of the frame 214 are engage the sidewalls 311 of .

Claims 1-6 are additionally rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as being anticipated by Manzoor (U.S. PGPUB 2015/0354689A1).

In regards to claim 1, Manzoor teach (Figures 1-3) an insert (hub 102 and elastomeric isolator member 112 of the crankshaft damper-isolator 100) for a front end accessory drive/ FEAD pulley (pulley body 116 of the crankshaft damper-isolator 100) comprising: a first member (hub 102) insertable into a pulley opening of a FEAD pulley (space within the pulley 

In regards to claims 2-6, Manzoor teach all intervening claim limitations as shown above. Manzoor further teach (Figures 1-3), the second member (elastomeric isolator member 112) comprising a second member limb (axially protruding portions/ keys on the front face 132 of the elastomeric isolator member 112, which are defined by the keyways 130 on the front face 132) insertable within the cavity (windows 109, which are defined by the keys 111) and configured to .

Allowable Subject Matter

Claims 7-10, 12, and 18-19 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 7, Shah teach all intervening claim limitations as shown above. Shah further teach (Figures 1-7), the first member limb (frame extensions 306) comprising a protrusion (seventh tab surfaces 710 forming the indentations 309 of the frame extensions 306) extending away from the first member limb (frame extensions 306) and defining a slot (indentations 309) delimited by the first member limb (frame the slot (indentations 309) on the first member limbs (frame extensions 306) in the Shah’s first member (frame 214) is not delimited by the first member body (base 345) in any way. In fact, said slot is exclusively formed on and/ or by the first member limb at a location that is spaced away from the first member body in a radial direction. Furthermore, Manzoor also fail to disclose or suggest, the first member limb (annular receptacle 108) of the first member (hub 102) comprising a protrusion extending away from the first member limb (annular receptacle 108) or a slot defined by the first member body (plate 105), the first member limb (annular receptacle 108), and the protrusion. Accordingly, claim 7 appears to include allowable subject matter over Shah, Manzoor, and all other cited prior art references; especially when said limitations are viewed in light of applicant’s specification, and also in combination with the intervening limitations in parent claims 1 and 4-6.

Claims 8 depends from claim 7. Subsequently, claim 8 also include the allowable subject matter in claim 7.

In regards to claim 9, Shah and Manzoor appears to be the closest related prior art to applicant’s claimed invention that teach all intervening claim limitations as shown above. However, both Shah and Manzoor, either individually or in combination, fail to disclose or render obvious, at least part of the FEAD pulley being located within a cavity formed on a first member when said first member is inserted into the FEAD pulley and when a second member is inserted into said cavity. On the contrary, the cavity provide in the first member of insert taught by both Shah and Manzoor are designed to receive only a second member limb of the second member. Additionally, all other pertinent prior art identified by the examiner, does not teach an insert for a FEAD pulley comprising the specific collective structure recited within parent claim 1 and claim 9. Thus, claim 9 limitations appears to include allowable subject matter over prior art of record; especially when said limitations are viewed in light of applicant’s specification.

In regards to claim 10, Manzoor teach all intervening claim limitations as shown above. Manzoor further teach (Figures 1-3), the first member (hub 102) comprising a boss (central bore 103) extending from a first member surface (inner surface of the plate 105), the second member (elastomeric isolator member 112) comprises an opening (central opening of the elastomeric isolator member 112) in a second member surface (front face 132/ back face 134), the opening (central opening of the elastomeric isolator member 112) configured to receive the boss (central bore 103), and the boss (central bore 103) arranged within the opening (central opening of the elastomeric isolator member 112) when the second member (elastomeric isolator member 112) is inserted into the cavity (windows 109). Nevertheless, Manzoor does not explicitly disclose or suggest, said boss (central bore 103) being flush with the second member surface (front face 132/ back face 134) in response to the second member (elastomeric isolator member 112) being inserted within the cavity (windows 109). Instead, figure 2 of Manzoor clearly illustrate the distal end of the boss of the first member being substantially offset in an 

In regards to claim 12, Shah teach all intervening claim limitations as shown above. Shah further teach (Figures 1-7), the second member (inset 212) comprising a second member limb (inset extensions 326); the second member limb (inset extensions 326) extends through a recess (inner cavity of each frame extensions 306 that are configured to receive the inset extensions 326 of the inset 212) of the first member (frame 214) and protrudes through the pulley opening (elongated slots 308) between the protrusion (seventh tab surfaces 710 forming the indentations 309 of the frame extensions 306) and a second spoke (one of the three radial spokes defined by the planar slot surfaces 331) that is different than the first spoke (another one of the three radial spokes defined by the planar slot surfaces 331); wherein, the second member limb (inset extensions 326) blocks rotation of the first member (frame 214) by being in face-sharing contact with the second spoke (one of the three radial spokes defined by the planar slot Saha fail to teach the second member limb (inset extension 326) of the second member (inset 212) being in a face-sharing contact with or remotely engaging with the protrusion (seventh tab surfaces 710 forming the indentations 309 of the frame extensions 306) formed on the first member limb (frame extensions 306) of the first member (frame 214). Since Shah appears to be the closest related prior art disclosure to applicant’s claimed invention that teach the collective structural and functional configuration in parent claims 1 and 11-12, claim 12 limitation seems to include allowable subject matter over prior art of record; especially when said limitations are considered in light of applicant’s specification.

In regards to claims 18, Shah teach all intervening claim limitations as shown above. However, Shah fail to explicitly disclose or suggest, the second member surface comprising an opening configured to receive a boss of the first member, or said boss extends through the opening and being flushed with the second member surface in response to the plurality of second member limbs fully extending through the plurality of recesses and into the plurality of pulley openings. In fact, the second member taught by Shah lacks any type of opening, while the first member in Shah lacks a feature resembling a boss. Furthermore, other cited prior art references, also fail to provide supporting evidence that would cure and/ or address these structural deficiencies in Shah. Thus, claim 18 limitation appears to include allowable subject matter over prior art of record; especially when said limitations are viewed in light of applicant’s specification, and considered along with the intervening limitations in parent claims 13-17.

Claim 19 depends from claim 18. Subsequently, claim 19 also include the allowable subject matter in claim 18.

Claim 20 appears to be allowable over cited prior art for the following reasons:
The prior art of record, either individually or in combination, fail to teach or suggest, an assembly method for inserting an insert into a FEAD pulley having the particular steps/ sequential process recited within independent claim 20. That is, an assembly method comprising the step providing a FEAD pulley, and an insert with a first member and a second member; the step of inserting a plurality of protrusions and a plurality of first member limbs of a first member through a plurality of pulley openings in a FEAD pulley (where the pulley openings arranged between adjacent spokes of a plurality of spokes of the FEAD pulley); the step of rotating the first member to a locked position in which the plurality of protrusions are engaged with the surfaces of the plurality of spokes that faces away from the first member; the step of inserting a plurality of second member limbs of the second member through a plurality of recesses of the first member and through the plurality of pulley openings in the FEAD pulley; and the step of physically coupling a plurality of clips of the second member to a plurality of clip receivers of the first member; wherein, the first member includes a boss that protrudes through an opening on a second member, such that the boss is flushed with a second member surface (which is facing away from the first member) of the second member.
As set forth above, Shah teach (Figures 1-7) a method of inserting an insert (damper cover 200) into a FEAD pulley (damper 210) comprising: inserting a plurality of protrusions (seventh tab surfaces 710 forming the indentations 309 of the frame extensions 306) and a plurality of first member limbs (frame extensions 306) of a first member (frame 214) of the insert Shah does not explicitly disclose, the lock position being accomplished by rotating the first member in order to engage the plurality of protrusions with the plurality of spokes, the second member including a plurality of clips, the first member including plurality of clip receivers, physically coupling said plurality of clips with said plurality of clip receivers, the first member having a boss, the second member having an opening through a second member surface, or said boss protruding through said opening so as to be flush with said second member surface. Furthermore, other applicable prior art discovered by the examiner, also fail to propose or render obvious, an insert into a FEAD pulley using the specific method described within claim 20, or the insert and the FEAD pulley used for the claimed method comprising the exact structural design/ features recited within claim 20. Accordingly, claim 20 limitations appears to include allowable subject matter over cited prior art references; especially when said limitations are viewed in light of applicant’s specification.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                             /MICHAEL R MANSEN/                                                                       Supervisory Patent Examiner, Art Unit 3654